 Case 19-02033-VFP            Doc 69 Filed 09/06/20 Entered 09/07/20 00:25:36                     Desc Imaged
                                   Certificate of Notice Page 1 of 2
Form order − ntcorder

                                  UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

In Re: Immune Pharmaceuticals Inc.
Debtor
                                                          Case No.: 19−13273−VFP
                                                          Chapter 7
Jeffrey A Lester
Plaintiff

v.

Discover Growth Fund, LLC
Defendant

Adv. Proc. No. 19−02033−VFP                               Judge: Vincent F. Papalia




                                     NOTICE OF JUDGMENT OR ORDER
                                       Pursuant to Fed. R. Bankr. P. 9022
      Please be advised that on September 4, 2020, the court entered the following judgment or order on the court's
docket in the above−captioned case:

Document Number: 68 − 60
Order Denying Motion of Jeffrey A. Lester, Chapter 7 Trustee, for Certification of Direct Appeal to Third Circuit
Court of Appeals Pursuant to 28 U.S.C. § 158(d)(2) and Bankruptcy Rule 8006. (Related Doc # 60). Service of notice
of the entry of this order pursuant to Rule 9022 was made on the appropriate parties. See BNC Certificate of Notice.
Signed on 9/4/2020. (jf)

     Parties may review the order by accessing it through PACER or the court's electronic case filing system
(CM/ECF). Public terminals for viewing are also available at the courthouse in each vicinage.




Dated: September 4, 2020
JAN: jf

                                                          Jeanne Naughton
                                                          Clerk
        Case 19-02033-VFP              Doc 69 Filed 09/06/20 Entered 09/07/20 00:25:36                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                  District of New Jersey
Lester,
              Plaintiff                                                                           Adv. Proc. No. 19-02033-VFP
Discover Growth Fund, LLC,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0312-2                  User: admin                        Page 1 of 1                          Date Rcvd: Sep 04, 2020
                                      Form ID: orderntc                  Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 06, 2020.
dft            +Discover Growth Fund, LLC,   5330 Yacht Haven Grande,   Suite 206,   St Thomas,   00802,
                 VIRGIN ISLANDS 00802-5028
pla            +Jeffrey A Lester,   Braverman and Lester,   374 Main Street,   Hackensack, NJ 07601-5897
md             +Patricia Staiano,   Hellring Lindeman Goldstein & Siegal LLP,   One Gateway Center,
                 Newark, NJ 07102-5310

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 06, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 4, 2020 at the address(es) listed below:
              Barry J. Roy   on behalf of Plaintiff Jeffrey A Lester broy@rltlawfirm.com
              Dale E. Barney   on behalf of Defendant    Discover Growth Fund, LLC dbarney@gibbonslaw.com
              Jonathan I. Rabinowitz    on behalf of Plaintiff Jeffrey A Lester jrabinowitz@rltlawfirm.com,
               jcoleman@rltlawfirm.com
              Patricia A. Staiano    on behalf of Mediator Patricia Staiano pstaiano@hlgslaw.com,
               pstaiano@hlgslaw.com
                                                                                             TOTAL: 4
